DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Jason Burgmaier on 4/19/21.
The following amendment is made on top of the amendments filed and entered in the AFCP 2.0 response dated 4/13/21 included herewith.  

Claim 21 is amended as follows: 

21. (Currently Amended) A medical device, comprising: 
a catheter including an inner tubular elongate layer defining a lumen extending therethrough, a coil surrounding the inner tubular elongate layer, and an outer tubular elongate layer surrounding the inner tubular elongate layer, the coil embedded in the outer tubular elongate layer;
 wherein the coil is formed from one or more filars forming a plurality of windings, wherein each winding of the one or more filars contacts an outer surface of the inner tubular elongate layer along an entire length of the coil, the coil having a first filar region and a second filar region, the first filar region extending to a proximal end of the coil, and the second filar region extending to a distal end of the coil;

 wherein each filar of the one or more filars has a cross-sectional area having a first centroid at a first position along the first filar region and a cross-sectional area having a second centroid at a second position along the second filar region;
 wherein the second centroid is positioned closer to the inner tubular elongate layer than the first centroid;
 and wherein the coil has a closed pitch in the first filar region in which there is no space between adjacent windings of the filars and the coil has an open pitch in the second filar region in which there is spacing between adjacent windings of the filars;
 wherein the outer tubular elongate layer has an outer diameter defined by a radially outermost surface of the outer tubular elongate layer, wherein the outer diameter tapers distally in the second filar region[[.]] ;
wherein the spacing increases in a distal direction along the second filar region;
 wherein the centroids of adjacent windings of the one of more filars are equally spaced along an entire length of the coil.

Claim 22 is canceled. 

Allowable Subject Matter
According to the above Examiner’s amendment, claims 1-2, 4-10, 20-21, 26-29, and 32-33 are allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a medical device comprising a catheter having inner and outer layers with a coil formed therebetween and having filar regions forming a plurality of windings where the centroids of adjacent windings are equally spaced along an entire length of the coil where the spacing between windings increases in a distal direction along a second filar region.   The prior art of record, notably Griffin, does not anticipate nor can otherwise be modified to make obvious the claimed consistent inter-centroid distance along the entire coil length while also increasing spacing between windings in .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791